DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed March 28, 2022, amending claims 1, 3, 5-6, 8-9 and 19 is acknowledged.  Claim 1 has been amended.  Claims 2-5 have been canceled by Applicant.  Claims 20-28 are withdrawn.  Claims 1, 6-19 and 29-30 are pending and will be examined.
Claims 1, 6-19 and 29-30 are pending and will be examined.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 20-28 are directed to an invention non-elected with traverse in the reply filed on March 28, 2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-6, 8-9 and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendment to the claim overcomes the anticipation rejection over Jung or the obviousness rejection over Jung and Kosak.  While there are references which mention spider silk or polyacrylamide, there are no references in the prior art which teach or suggest the inclusion of spider silk or polyacrylamide with a stable nucleic acid marker for labeling or marking objects.  For example, while the closest spider silk reference, Humenik et al. (J Phys Condens. Matter, 2014, 26, 503102, p 1-12) teaches formation of oligomers of nucleic acids and spider silks, the fibrils of Humenik only form at specific temperatures and they are not stable (see Figure 8 and Figure 8 legend where the fibrils are temperature sensitive).  Therefore, the claims are novel and non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637